DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joharapurkar et al. (US 2016/0042199 A1).
Regarding claim 1, Joharapurkar discloses an integrated circuit, comprising: 
	an active circuitry side metal layer (i.e., The die 100 includes…a layer 110…Several components may be deposited in the layer 110. For example, the meshes 116 may be implemented on the front side of the die) (Figures 1, 2 and 4; para [0006], [0022], [0034]); 
	a backside metal layer (i.e., Figures 1 and 4; para [0007], [0022], [0024], [0034]); and, 
	a physically unclonable function circuit connected to the active circuitry side metal layer and to the backside side metal layer to output a first fingerprint value, a modification of an electrical characteristic of the backside metal layer to cause the physically unclonable function circuit to output a second fingerprint value that is not equal to the first fingerprint value (i.e., The security device 230 may include a sensor 231 and suitable connection mechanisms 232 for communicating electrical signal with a device external to the security device 230. For brevity, the connection mechanism 232 is shown to have only one metal layer, even though other suitable configurations of connection mechanisms can be implemented in the layer 210. It is noted that the security device 230 may be installed in other suitable devices/systems to detect the similar security attacks - para [0022]; To detect the backside security attacks, the security device 230 monitors the substrate resistance 252 – para [0027]; the security device in the die 402 is similar to the security device 230 in the die 200…when the exposed pad 408 is removed (and/or the backside of the die is milled  for a backside security attack), the resistance will increase substantially and thus, the backside security attack can be easily detected - para [0034]-[0035]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Joharapurkar as applied to claim 1 above, and further in view of Jing et al. (CN-105809065-A).
Regarding claim 2, Joharapurkar does not disclose using at least one through-silicon via to connect the backside metal layer to the physically unclonable function circuit. Jing discloses using at least one through-silicon via (TSV) to connect a backside metal layer to the physically unclonable function circuit (para [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joharapurkar’s integrated circuit to using at least one through-silicon via to connect the backside metal layer to the physically unclonable function circuit, as taught by Jing.  The motivation for doing so would have been to better resist attacks employing TSV high-performance interconnection techniques.
Regarding claim 3, Joharapurkar does not disclose using the physically unclonable function circuit to protect the active circuitry side metal layer from attacks. Jing discloses using a strong physically unclonable function circuit to protect an integrated circuit from attacks both from above and the back of the chip (para [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joharapurkar’s  to use the physically unclonable function circuit to protect the integrated circuit from attacks both from above and the back of the chip, as taught by Jing. Accordingly, a modification of an electrical characteristic of the active circuitry side metal layer would cause the physically unclonable function circuit to output a third fingerprint value that is not equal to the first fingerprint value. 
Regarding claim 5, Joharapurkar further discloses that the active circuitry side metal layer comprises a first mesh comprising a plurality of active circuitry side metal lines (para [0006]).
Regarding claim 6, Joharapurkar does not disclose that the backside metal layer comprises a second mesh comprising a plurality of backside metal lines. Jing further disclose that the physically unclonable function circuit utilizes a second mesh comprising a plurality of backside metal lines to resist intrusive attacks from the back of the chip (para [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joharapurkar’s integrated circuit such that that the physically unclonable function circuit utilizes a second mesh comprising a plurality of backside metal lines to resist intrusive attacks from the back of the chip, as taught by Jing.  The motivation for doing so would have been to better resist attacks with strong physically unclonable function circuit employing a combination of a backside mesh and TSV high-performance interconnection techniques.
Regarding claim 7, Joharapurkar does not disclose using at least one through-silicon via to connect the backside metal layer to the physically unclonable function circuit. Jing discloses using at least one through-silicon via (TSV) to connect a backside metal layer to the physically unclonable function circuit (para [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joharapurkar’s integrated circuit to using at least one through-silicon via to connect the backside metal layer to the physically unclonable function circuit, as taught by Jing.  The motivation for doing so would have been to better resist attacks employing TSV high-performance interconnection techniques. Accordingly, the first fingerprint value is dependent on an electrical characteristic of at least one through-silicon via.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Joharapurkar and Jing as applied to claim 2 above, and further in view of Suh et al. (“Physical Unclonable Functions for Device Authentication and Secret Key Generation”). Joharapurkar and Jing do not disclose that the integrated circuit is configured to derive a key for a cryptographic function of the integrated circuit at least in part on the first fingerprint value. Suh discloses that an integrated circuit is configured to derive a key for a cryptographic function of the integrated circuit at least in part on the first fingerprint value (i.e., to derive secrets from complex physical characteristics  of ICs) (page 9, right column, 3rd-4th paragraphs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of  Joharapurkar and Jing such that it is configured to derive a key for a cryptographic function of the integrated circuit at least in part on the first fingerprint value, as taught by Suh.  Such keys are extremely difficult to predict or extract, and they only exist in a digital form when a chip is powered on and running.
Claims 8-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Joharapurkar in view of Jing.
Regarding claim 8, Joharapurkar discloses a method of operating an integrated circuit, comprising: 
	applying an electrical stimulus to a backside metal layer (Fig. 5A; para [0007], [0022], [0024], [0034], [0036]); 
	receiving a response to the electrical stimulus that is based at least in part on an electrical characteristic of the backside metal layer (Fig. 5A; para [0036]); and, 
	evaluating a physically unclonable function (PUF) that outputs, based at least in part on the electrical characteristic of the backside metal layer, a first fingerprint value when the backside metal layer has not been modified, the PUF configured to output, based at least in part on the electrical characteristic of the backside metal layer, a second fingerprint value that is not equal to the first fingerprint value if the backside metal layer has been modified (Fig. 5A; para [0022], [0027] [0034]-[0036]).
	Joharapurkar does not disclose using at least one through-silicon via to connect the backside metal layer to the physically unclonable function circuit. Jing discloses using at least one through-silicon via (TSV) to connect a backside metal layer to the physically unclonable function circuit (para [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joharapurkar’s integrated circuit to using at least one through-silicon via to connect the backside metal layer to the physically unclonable function circuit, as taught by Jing.  The motivation for doing so would have been to better resist attacks employing TSV high-performance interconnection techniques.
Regarding claims 9-10, Joharapurkar does not disclose using the physically unclonable function circuit to protect the active circuitry side metal layer from attacks. Jing discloses using a strong physically unclonable function circuit to protect an integrated circuit from attacks both from above and the back of the chip (para [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joharapurkar’s  to use the physically unclonable function circuit to protect the integrated circuit from attacks both from above and the back of the chip, as taught by Jing. Accordingly, a modification of an electrical characteristic of the active circuitry side metal layer would cause the physically unclonable function circuit to output a third fingerprint value that is not equal to the first fingerprint value.
Regarding claim 12, Joharapurkar does not disclose that the backside metal layer comprises a first mesh comprising a plurality of backside metal lines. Jing further disclose that the physically unclonable function circuit utilizes a first mesh comprising a plurality of backside metal lines to resist intrusive attacks from the back of the chip (para [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joharapurkar’s integrated circuit such that that the physically unclonable function circuit utilizes a first mesh comprising a plurality of backside metal lines to resist intrusive attacks from the back of the chip, as taught by Jing.  The motivation for doing so would have been to better resist attacks with strong physically unclonable function circuit employing a combination of a backside mesh and TSV high-performance interconnection techniques.
Regarding claim 13, Joharapurkar does not disclose using the physically unclonable function circuit to protect the active circuitry side metal layer from attacks. Jing discloses using a strong physically unclonable function circuit to protect an integrated circuit from attacks both from above and the back of the chip (para [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joharapurkar’s  to use the physically unclonable function circuit to protect the integrated circuit from attacks both from above and the back of the chip, as taught by Jing. Accordingly, a modification of an electrical characteristic of the active circuitry side metal layer would cause the physically unclonable function circuit to output a third fingerprint value that is not equal to the first fingerprint value.
Regarding claim 14, Joharapurkar further discloses that the active circuitry side metal layer comprises a second mesh comprising a plurality of active circuitry side metal lines (para [0006]).
Regarding claim 15, Joharapurkar discloses an integrated circuit, comprising: 
	a first anti-tamper metal structure on the back side of a planar integrated circuit substrate (i.e., Figures 1 and 4; para [0007], [0022], [0024], [0034]); and, 
	active circuitry on an active circuitry side of a planar integrated circuit substrate, the active circuitry comprising a physically unclonable function circuit configured to output a first fingerprint value based at least in part on the first anti-tamper metal structure being unmodified and to output a second fingerprint value based at least in part on a modification of the first anti-tamper metal structure that changes an electrical characteristic of the first anti-tamper metal structure (i.e., The security device 230 may include a sensor 231 and suitable connection mechanisms 232 for communicating electrical signal with a device external to the security device 230. For brevity, the connection mechanism 232 is shown to have only one metal layer, even though other suitable configurations of connection mechanisms can be implemented in the layer 210. It is noted that the security device 230 may be installed in other suitable devices/systems to detect the similar security attacks - para [0022]; To detect the backside security attacks, the security device 230 monitors the substrate resistance 252 – para [0027]; the security device in the die 402 is similar to the security device 230 in the die 200…when the exposed pad 408 is removed (and/or the backside of the die is milled  for a backside security attack), the resistance will increase substantially and thus, the backside security attack can be easily detected - para [0034]-[0035]).
	Joharapurkar does not disclose using at least one through-silicon via to connect the first anti-tamper metal structure to the physically unclonable function circuit. Jing discloses using at least one through-silicon via (TSV) to connect a backside metal layer to the physically unclonable function circuit (para [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joharapurkar’s integrated circuit to using at least one through-silicon via to connect the backside metal layer to the physically unclonable function circuit, as taught by Jing.  The motivation for doing so would have been to better resist attacks employing TSV high-performance interconnection techniques.
Regarding claim 16, Joharapurkar further discloses a second anti-tamper metal structure on the active circuitry side (para [0006]).
Regarding claim 17, Joharapurkar does not disclose using the physically unclonable function circuit to protect the active circuitry side metal layer from attacks. Jing discloses using a strong physically unclonable function circuit to protect an integrated circuit from attacks both from above and the back of the chip (para [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joharapurkar’s  to use the physically unclonable function circuit to protect the integrated circuit from attacks both from above and the back of the chip, as taught by Jing. Accordingly, a modification of the second anti-tamper metal structure that changes an electrical characteristic of the second anti-tamper metal structure would cause the physically unclonable function circuit to output a third fingerprint value that is not equal to the first fingerprint value.
Claims 11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joharapurkar and Jing as applied to claims 8 and 17 above, and further in view of Suh. 
Regarding claims 11 and 18, Joharapurkar and Jing do not disclose that the integrated circuit is configured to base a key for a cryptographic function of the integrated circuit at least in part on the first fingerprint value. Suh discloses that an integrated circuit is configured to base a key for a cryptographic function of the integrated circuit at least in part on the first fingerprint value (i.e., to derive secrets from complex physical characteristics  of ICs) (page 9, right column, 3rd-4th paragraphs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of  Joharapurkar and Jing such that it is configured to base a key for a cryptographic function of the integrated circuit at least in part on the first fingerprint value, as taught by Suh.  Such keys are extremely difficult to predict or extract, and they only exist in a digital form when a chip is powered on and running.
Regarding claim 19, Joharapurkar does not disclose that the first anti-tamper metal structure comprises a first mesh comprising a plurality of backside metal lines. Jing further disclose that the physically unclonable function circuit utilizes a first mesh comprising a plurality of backside metal lines to resist intrusive attacks from the back of the chip (para [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joharapurkar’s integrated circuit such that that the physically unclonable function circuit utilizes a first mesh comprising a plurality of backside metal lines to resist intrusive attacks from the back of the chip, as taught by Jing.  The motivation for doing so would have been to better resist attacks with strong physically unclonable function circuit employing a combination of a backside mesh and TSV high-performance interconnection techniques.
Regarding claim 20, Joharapurkar further discloses the second anti-tamper metal structure comprises a second mesh comprising a plurality of active circuitry side metal lines (para [0006]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/645,353 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of Application ’353 contains every element of claim 1 of the instant application and as such anticipate claim 1 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH DINH/Primary Examiner, Art Unit 2432